PER CURIAM.
We affirm the jury verdict and judgment entered thereon upon a holding that (1) the visibility of the danger Troccoli encountered and whether she used due care under the circumstances are issues properly left for the jury, see City of Jacksonville v. Stokes, 74 So.2d 278 (Fla.1954); Brown v. McArthur Dairies, Inc., 280 So.2d 520 (Fla. 3d DCA 1973); Bryant v. Florida Inland Theatres, Inc., 274 So.2d 249 (Fla. 2d DCA 1973), and (2) Lifschitz has failed to meet his burden of demonstrating prejudicial error regarding comments of the trial court, see Thompson v. Martin, 216 So.2d 67 (Fla. 2d DCA 1968).
Affirmed.